                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CECIL EUGENE SHAW,                                   Case No. 18-cv-07270-SVK
                                   8                   Plaintiff,
                                                                                             ORDER CONTINUING OSC HEARING
                                   9            v.

                                  10    RICHARD HUDSON, et al.,
                                  11                   Defendants.

                                  12          In light of the parties’ joint status report (Dkt. 22), the Court hereby CONTINUES the
Northern District of California
 United States District Court




                                  13   November 19, 2019 hearing on the Order to Show Cause re Settlement (Dkt. 21) to December 17,

                                  14   2019 at 10:00 a.m. If a dismissal is not filed before that date, the parties must appear. No further

                                  15   extensions of the date to file a dismissal will be granted.

                                  16          SO ORDERED.

                                  17   Dated: November 14, 2019

                                  18
                                  19
                                                                                                     SUSAN VAN KEULEN
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
